DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14-16 in the reply filed on 3/30/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2019 and 8/3/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/059176 hereafter ‘176. 	Regarding claim 1, ‘176 discloses a method for determining an ophthalmic lens (see fig. 1) for a wearer with a personalized light-filter pattern defined by pattern parameters, wherein the method comprises collecting data relating to the wearer and determining the pattern parameters based on the data relating to the wearer (see page 7, line 4 – page 8, line 2), and wherein collecting data relating to the wearer and determining the pattern parameters comprises one or more of the following: measuring sensitivity data on the wearer to at least one part of an optical radiation spectrum, and determining the pattern parameters comprises determining an optical property is at least partially based on the sensitivity data, obtaining preferred data from the wearer, and determining the pattern parameters is at least partially based on the preferred data, measuring light data corresponding to the-light received by the wearer in a given situation, and determining the pattern parameters is at least partially based on light data, measuring at least one biological feature data of an eye of the wearer and determining the pattern parameters is at least partially based on the at least one biological feature data, and measuring at least one frame wearing habit data of the wearer and determining the pattern parameters is at least partially based on the at least one frame wearing habit data (see page 7, line 4- page 8, line 2).  	Regarding claim 2, ‘176 discloses the method of claim 1, wherein the personalized light-filter pattern comprises at least one light-filtering zone, and wherein the pattern parameters comprise at least one of a position, a shape, a size, and an optical property of the at least one light-filtering zone(see page 7, line 4- page 8, line 2). 	Regarding claim 3, ‘176 discloses the method of claim 1, wherein the data relating to the wearer comprises at least one of data relating to behavior of the wearer during a given activity, data relating to a preference of the wearer, or data relating to an environment of the wearer (see page 7, line 4- page 8, line 2). 	Regarding claim 4, ‘176 discloses the method of claim 1, wherein the optical properties include at least one of light transmission, light absorption, light reflection or light polarization over at least one part of the optical radiation spectrum (see page 7, line 4- page 8, line 2).  	Regarding claim 5, ‘176 discloses the method of claim 3, wherein the pattern parameters comprise at least one of position, shape or size of the at least one light-filtering zone of the personalized light-filter pattern, and wherein collecting data relating to the wearer comprises measuring gaze direction data of the wearer when the wearer is looking at a scene in a given situation, and wherein determining the pattern parameters comprises determining the at least one of position, shape and size of the at least one light-filtering zone from the gaze direction data (see page 7, line 4- page 8, line 2).  	Regarding claim 6, ‘176 discloses the method according to claim 2, further comprising generating a primary light-filter pattern with primary pattern parameters based on a type of ophthalmic lens and a given situation representative of an activity of the wearer when the wearer uses the ophthalmic lens, and/or an environment in which the wearer uses the ophthalmic lens and a prescription of the wearer, if applicable, and wherein determining the personalized light-filter pattern comprises modifying the primary pattern parameters based on the data relating to the wearer (see page 7, line 4- page 8, line 2).  	Regarding claim 7, ‘176 discloses the method of claim 6, wherein generating a primary light-filter pattern comprises: selecting a type of ophthalmic lens defined by at least one of a correction property, a basic intended purpose and a type of frame; wherein the correction property is at least one of no correction, short vision correction, far vision correction and progressive correction; and wherein the basic intended purpose is clear vision or solar use; and wherein the type of frame is rimless, half-rimmed, or full-rimmed (see page 7, line 4- page 8, line 2).  	Regarding claim 8, ‘176 discloses the method of claim 1, further comprising editing a light-filter pattern prescription based on the pattern parameters (see page 7, line 4- page 8, line 2).   	Regarding claim 9, ‘176 discloses the method for manufacturing an ophthalmic lens with a personalized light-filter pattern, comprising manufacturing the ophthalmic lens based on the light-filter pattern prescription edited according to the method of claim 8 (see page 7, line 4- page 8, line 2).   	Regarding claim 10, ‘176 discloses a computer program comprising one or more stored sequence(s) of instructions that is accessible to a processor and which, when executed by the processor, causes the processor to carry out at least one step consisting of collecting data relating to the wearer and/or determining the pattern parameters based on the data relating to the wearer of the method according to claim 1 (see page 7, line 4- page 8, line 2). 	Regarding claim 14, ‘176 discloses the method of claim 1, wherein the at least one biological feature data is at least one of a macular size, a pupil size or a pupil distance (see page 7, line 4- page 8, line 2). 	Regarding claim 15, ‘176 discloses the method of claim 1, wherein the at least one frame wearing habit data is at least one of a vertex distance, a pantoscopic tilt or a wrap angle of the frame (see page 7, line 4- page 8, line 2).    	Regarding claim 16, ‘176 discloses the method of claim 4, wherein the pattern parameters comprise at least one of position, shape and size of the at least one light-filtering zone of the personalized light-filter pattern, and wherein collecting data relating to the wearer comprises measuring gaze direction data of the wearer when the wearer is looking at a scene in a given situation, and wherein determining the pattern parameters comprises determining the at least one of position, shape and size of the at least one light-filtering zone from the gaze direction data (see page 7, line 4- page 8, line 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872